Exhibit A
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                               INDEX NO. 514537/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 08/10/2020




          SUPREME COURT STATE OF NEW YORK
          COUNTY OF KINGS
          ---------------------------------------------x
          DORINA SOKOLOVSKY,

                           PLAINTIFF,

                           v.                                          SUMMONS
                                                                       INDEX NO.
          OORAH, INC.; OORAH CATSKILL
          RETREAT LLC a/k/a “THE ZONE”; and
          GITTIE SHEINKOPF,

                            DEFENDANTS.
          ------------------------------------------------x



          TO THE ABOVE-NAMED DEFENDANTS:

          OORAH, INC.; OORAH CATSKILL RETREAT LLC aka ”THE ZONE’;
          1805 Swarthmore Ave.
          Lakewood, New Jersey 08701

          964 S. Gilboa Rd.
          Gilboa, New York 12076

          GITTIE SHEINKOPF
          c/o Oorah, Inc.
          1805 Swarthmore Ave.
          Lakewood, New Jersey 08701

          964 S. Gilboa Rd.
          Gilboa, New York 12076




                    You are hereby summoned to answer the complaint in this action and to serve a
          copy of your answer, or, if the complaint is not served with the summons, to serve a notice of
          appearance, on the Plaintiff’s attorney within 20 days after the service of this summons,
          exclusive of the day of service (or within 30 days after the service is complete if this summons
          is not personally delivered to you within the State of New York); and in case of your failure

                                                                1


                                                              1 of 2
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                              INDEX NO. 514537/2020
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 08/10/2020




          to appear to answer, judgment will be taken against you by default for the relief demanded
          in the complaint.

                    The basis of venue is where one or more plaintiffs reside, which is Kings County, New

          York.

          Dated:    Rochester, NY
                    August 5, 2020                      JAMES VERNON & WEEKS, P.A.




                                                        By:____________________________
                                                            Leander James, ljames@jvwlaw.net
                                                            Craig Vernon, cvernon@jvwlaw.net
                                                            James, Vernon & Weeks, PA
                                                            1626 Lincoln Way, Coeur d’Alene, ID 83814
                                                            And - 20 Vesey Street, New York, NY 10007
                                                            (888) 667-0683

                                                               Patrick Noaker, patrick@noakerlaw.com
                                                               1600 Utica Ave. S, 9th Fl.
                                                               St. Louis Park, MN 55416
                                                               (952) 491-6798




                                                         2


                                                      2 of 2
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                             RECEIVED NYSCEF: 08/10/2020




           SUPREME                    COURT                 STATE            OF      NEW YORK
           COUNTY                  OF KINGS
                                                                                           x
           DORINA                 SOKOLOVSKY,


                                             PLAINTIFF,                                                                                   VERIFIED                   COMPLAINT



                                                                                                                                          INDEX               NO.

           OORAH,                 INC.;         OORAH                  CATSKILL
           RETREAT                   LLC            a/k/a      "THE          ZONE";                  and
           GITTIE               SHEINKOPF,


                                             DEFENDANTS.
           ------------------------------------------------x



                                Plaintiff,           DORINA                 LEAH               SOKOLOVSKY,                           by        and      through           undersigned               counsel,


           complaining                of the Defendants,                     upon          information                and    belief,          alleges      as follows:



                                                               PARTIES,                   JURISDICTION,                             AND           VENUE

                           1.                This         Complaint               arises             from       the      sexual         battery            of       P1 a i n ti ff       Dorina         Leah


                                                                                                                                                                Sheinkopf"
           Sokolovsky                ("Plaintiff")                by      Defendant             Gittie        Sheinkopf             ("Defendant                                       or "Sheinkopf")


           that    occurred             for     approximately                     a year         in     2010,         when        Plaintiff          was        approximately             fifteen      years


           old.     Sheinkopf,                 who          was        known         at        the     time      as      Gittie        Kohn,            was      Assistant            Camp      Director,


           Plaintiff's           mentor             and     Plaintiff's           camp          counselor              at a Jewish             summer            camp      known         as The        Zone,


           owned          and      operated            by Defendants                 Oorah,            Inc.     and     Oorah          Catskill         Retreat        LLC.      Sheinkopf            served


           as the        assistant           to the       camp         director      of The            Zone       and       was     an employee                  and/or       agent     of Defendants



           Oorah,         Inc.      and       Oorah         Catskill         Retreat           LLC.


                          2.              Plaintiff          Dorina         Leah       Sokolovsky                     is an adult         resident         of the       State    ofNew         York       and


           is otherwise              sui juris.




                                                                                                            1 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                         INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                     RECEIVED NYSCEF: 08/10/2020




                         3.                Defendant                  Oorah,          Inc.       is a not          for     profit            organization               created          in    1972           by     Rabbi


           Chaim         Mintz         with       a principal              place           of business             at 1805          Swarthmore                    Ave.,       Lakewood,                New           Jersey


           08701.          Oorah,             Inc.       is     licensed              as     a     foreign           not-for-profit                     corporation               with        the      New            York


           Department                 of     State,           Division           of        Corporations.                  At      all        relevant         times,          Defendant                Oorah,           Inc.



           oversaw,            managed,                controlled,             directed,            and      operated           The           Girl    Zone         summer             camp,          located          in the


           upper        Catskill           region         of New           York,           at 964         South          Gilboa          Road,          Gilboa,         NY        12076.        At      all     relevant



           times,       Defendant                Oorah,           Inc.      oversaw,               managed,                controlled,                and     directed            the     camp          counselors,


           directors,           and        mentors            hired      to work             at The        Zone,          including              Defendant              Sheinkopf.


                         4.                Defendant                  Oorah        Catskill               Retreat         LLC           is     a domestic               limited          liability            company


           organized            under           the     laws      of the        State         of New             York      with          an address               for   service          of process                 at 1804


           Swarthmore                 Ave.,           Lakewood,                New           Jersey,         08701.            Upon            information                and     belief,        at all         relc-v änt



           times,       Defendant                Oorah          Catskill         Retreat           LLC           owned,         operated,              oversaw,           managed,              controlled,             and


           directed           The     Zone            summer             camps         for       girls,     located            in the         upper         Catskill          region          of New           York,          at


           964      South          Gilboa             Road,       Gilboa,          NY            12076.          Upon          information                  and     belief,        at all      relevant              times,


           Defendant                Oorah         Catskill             Retreat             LLC         oversaw,             managed,                  controlled,               and      directed             the     camp


           counselors,              directors,              and    mentors             hired          to work           at The          Zone,         including           Defendant              Sheinkopf.


                          5.               At    relevant             times,       Defendant                 Sheinkopf              was         the     assistant          to the        camp         director,         and


           a camp          counselor                  and      mentor           at The            Zone           summer             camp.            Defendants               Oorah,          Inc.      and          Oorah


           Catskill            Retreat           LLC           (hereafter              referred             to     collectively                  as     "Oorah            Defendants")                   employed,


           supervised,              and      managed              Defendant                  Gittie        Sheinkopf,               including               employing             her     as the        assistant             to


           the    camp         director          and        as a camp           counselor                 and     mentor          at The             Zone     where           Defendants               exposed           her


           to    children,          including               Plaintiff.          Sheinkopf                 was       at all      relevant              times        an employee                 and/or          agent          of




                                                                                                                    2




                                                                                                            2 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                    INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                 RECEIVED NYSCEF: 08/10/2020




           Oorah       Defendants.


                          6.             This        Court      has personal                      jurisdiction              over        the      Defendants            pursuant           to     CPLR          § 301


           and      § 302.         Defendant            Oorah          Catskill               Retreat           LLC        has      its principle             place      of    business           in the       State


           of New           York         and    the     tortious           acts         and         omissions              giving         rise     to this       Complaint              were       committed


           within         the    State     ofNew             York.


                          7.             Jurisdiction               is proper            because              this       Complaint             seeks       monetary           damages             in excess          of



           $25,000.00,              exclusive           of interest,              costs,            and       attorney's           fees.


                          8.             Venue         is proper            in        this        Court        pursuant            to    CPLR           § 503.        Plaintiff         resides          in Kings


           County.          Further,           some      of the        acts           and         omissions              giving         rise     to this      Complaint             occurred             in Kings


           County.


                          9.             The     provisions                of         Section              1602      of     the     CPLR           do      not    apply        to   the        within       action



           including             nondelegable                duty     and/or            the         doctrine         of respondeat                 superior.


                           10.           Plaintiff        brings          this        suit        within        the extended               time      period       as provided              for     in Sections


           208      and     214-G         of the       Civil        Practice            Law           and      Rules.


                            FACTS              COMMON                   TO ALL                      CLAIMS                 AND          FIRST           CAUSE            OF ACTION;


              NEGLIGENCE                         OF OORAH,                            INC.;          OORAH                 CATSKILL                  RETREAT                      LLC      a/k/a         "THE


                                                                      ZONE";                      and       GITTIE              SHEINKOPF


                 (a)      Plaintiff's           Introduction                     to     Sheinkopf;                   The        Abuse


                           11.            Plaintiff          Dorina         Leah              Sokolovsky                  did     not      grow      up in       a religious            family.          She    was


           raised      by        a single        mother             who         paid          for       her     children           to     attend        The      Zone,        an    Orthodox               Jewish


           summer              camp       owned         and         operated                 by      Oorah           Defendants.                 Employees              of    The       Zone,           including


           Defendant              Sheinkopf,           introduced                Plaintiff              to the Orthodox                   Jewish        faith,    and        she developed                a strong


           desire      to be involved                 in that        religious                community.




                                                                                                                     3




                                                                                                              3 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                             INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                      RECEIVED NYSCEF: 08/10/2020




                           12.                In the           summer         of 2010,            Plaintiff          attended            The      Zone           summer              camp         for     girls.      Oorah


           Defendants               assigned                   Defendant              Sheinkopf               to    be Plaintiff's                spiritual            mentor,             with         the     goal        that


           through          Sheinkopf's                     mentorship,               Plaintiff           would           learn     more         about         the    Orthodox               faith        and       become


           more        observant               of Orthodox                  traditions.            At     the time          of their        introduction,                  Defendant               Sheinkopf                was


           the     assistant             to     the        camp           director          of     The        Zone          and     was          an     employee               and/or          agent           of     Oorah


           Defendants.


                           13.                During             the      summer             of     2010,          Plaintiff         was         approximately                       fifteen-years-old                      and


           Defendant               Sheinkopf                   was      approximately                     twenty          years     old.


                           14.                Plaintiff's               mother          trusted            Defendant               Sheinkopf                 because            of     her        position            as     the


           assistant         to     the        camp            director        at The            Zone.        Plaintiff's           mother             would          not      have        trusted            Defendant


           Sheinkopf               to    serve            as Plaintiff's               spiritual           mentor           and     to     provide             private          religious               instruction               to


           Plaintiff         if not           for        the     reputation            and        trust     she      placed         in     Oorah             Defendants               to properly                  hire     and


           supervise             their        directors,               counselors,            mentors,              and     employees.


                           15.                Sheinkopf                 immediately                took       Plaintiff           under          her     wing         at The          Zone           summer               camp


           and      Plaintiff           developed                 great      trust,      respect,           and      reverence             for     Sheinkopf                 and     her     role        in Plaintiff's


           life.    Plaintiff            looked            up to Sheirlopf                       as a role          model,         because             Sheinkopf               was      older,          religious           and


           the     assistant            to the           camp          director.        Plaintiff            desperately             wanted              to be more                religious             and       feel     like


           she     belonged              in the           Orthodox            Jewish             community,                 a traditionally                  tight-knit         community.


                           16.                While            at The       Zone        camp,           Sheinkopf                began      sending              Plaintiff           emails          and      messages.


           In these         messages                     and     emails,           Sheinkopf              called       Plaintiff           her        favorite        little       girl,      told       Plaintiff           she


           was         beautiful              and         that         Sheinkopf             loved           her.         These         emails           show             Sheinkopf's                   inappropriate


           obsession             with         Plaintiff,           a minor.           For     example,              one     email        involves             Sheinkopftelling                       Plaintiff            she's


                                                          all"
           the     "prettiest            one        of            and      that       Sheinkopf             can't         take    her      eyes        off    Plaintiff.           Further,             another           email




                                                                                                                      4




                                                                                                              4 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                                    INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                                RECEIVED NYSCEF: 08/10/2020




           sent    from            Sheinkopf              to Plaintiff                  depicts           a man            in a costume                    resembling                 a vagina.            Sheinkopf              sent


           Plaintiff          many            inappropriate                     emails             in    2010          and        2011.          She        also        sent         Plaintiff          love      letters        with



           increasingly                  possessive              language.


                          17.                Sheinkopf                 sexually              assaulted,                sexually             molested                  and/or          sexually           abused          Plaintiff


                                   Defendants'
           on and        off                                     camp           premises,                but       always          within            the        course         and        scope         of her        agency         for


                                                                                                                                                                                           Defendants'
           Defendants                    while         acting         as a mentor                       and       counselor              for      Plaintiff,             and         as                                Assistant



           Camp         Director.                 Afier         the     first         year     of Plaintiff's                   attendance                  at the          Camp,           Sheinkopf              maintained


           contact        with           Plaintiff,           including                at Camp                sponsored              events            in Brooklyn                   and      at her      home.


                          18.               Beginning                  in   late        Summer                   2010,         Sheinkopf                invited             Plaintiff            over     to her         house          in


           Brooklyn                for      Shabbat.             Oorah            Defendants                      highly          encouraged                    these          invitations              and      Sheiniopf's



           mentorship                of Plaintiff                to continue                 Plaintiff's               understanding                       of    Orthodox                 practices.            Within         a few


           months             of     Plaintiff            sleeping               over         at        Sheinkopf's                  house,            Sheinkopf                    began         to     sexually             assault


           Plaintiff          during             the    night.


                          19.               On         one      occasion,               Sheinkopf                  closed         the      door         to her          room          and        pushed         the     two      twin


           beds        in her       room          together             to form           a larger              bed.      When            Plaintiff          laid        down          to go to sleep,                 Sheinkopf


           reached        over            and      held       Plaintiffvery                   tightly            against          her.     Sheinkopf                  put      her      arm       around         Plaintiff        and


           touched         her breasts,                 pinching                her     nipples.              Sheinkopf              then       took        Plaintiff's               hand        and pushed                it inside


           Sheinkopf's                   pants,        underneath                 her        underwear.                  Plaintiff             tried       to pull            her     hand        away,         but     the     more


           she     resisted,               the         more       forcefully                  Sheinkopf                    held       her        hand            in     place.            Sheinkopf               pushed           her


           fingernails              into         the    back          of Plaintiff's                    hand       as a püüishment                         if Plaintiff               attempted             to remove              her


           hand        from        Sheinkopf's                   genitals             or turn           her      body        so she could                   go to sleep.


                         20.                The         morning                 after        this        first        incident,            Plaintiff              confronted                  Sheinkopf               about        her


           actions        and            asked          Sheinkopf                 if     she        remembered                       what         she           did      to     Plaintiff              during         the      night.




                                                                                                                           5




                                                                                                                   5 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                            INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                       RECEIVED NYSCEF: 08/10/2020




           Sheinkopf                insisted             she     didn't         and    tried         to convince                 Plaintiff               that     she was          a deep         sleeper.       At     first,


           Plaintiff             chose        to believe              Sheinkopf            because               she couldn't                      understand              why       Sheinkopf             would       want


           to harm           her.      But         the     abuse          continued            to happen               and       escalated                over         time.


                            21.               One        night,       Sheinkopf            pushed               her       hand         inside            Plaintiff's           underwear             and     penetrated


           Plaintiff's             vagina           with        her    fingers,         causing               Plaintiff          pain         and        bleeding.


                            22.               The        abuse        continued            for         approximately                         a year,             and     included        sexual            touching           on


           Defendants'
                                         camp            premises.              Defendants               fostered               and/or             tolerated             a culture          of    sexual       abuse          of


           minors           at their          camp.             Another           comp         counselor                  engaged             in sexual                misconduct            with      Plaintiff,         and


           other         girls      engaged              in sexual           misconduct.


                            23.               As     a direct             and     proximate                   result       of     Sheinkopf's                      offensive          and        unwanted             sexual


           touching,              Plaintiff          has suffered                and will            continue              to suffer           great            pain     of mind       and       body,       severe       and


           permañcñt                emotional                  distress,        physical             manifestations                     of     emotional                 distress,      embarrassment,                   loss


           of self-esteem,                    humiliation,                 psychological                 injuries,              loss    of ability               to engage           in gainful          activity,       loss


           of income               and     other           damages,             past    and          future.


                            24.               As     a direct             and     proximate                   result       of     Sheinkopf's                      offensive          and        unwanted             sexual


           touching,              Plaintiff              has      been       prevented                and       will       continue                 to     be     prevented            from         performing            her


           normal           daily        activities             and       obtaining            the     full      enjoyment                   of life.


                           25.             As        a direct             and     proximate                   result       of     Sheinkopf's                      offensive          and        unwanted             sexual



           touching,              Plaintiff          has        incurred          and     will         incur        expenses                 for      medical            and     psychological               treatment,


           therapy,              and     counseling.


                           Defendants'
                   (b)                                     Responsibility                  for        the       Abuse            Committed                       by     Sheinkopf


                           26.             At       all times             relevant,      upon           information                    and         belief,        Oorah        Defendants             were     the      legal


           owners           and/or            tenant/occupiers                     of The            Zone,         a girls             summer                camp        located       at 964         South          Gilboa




                                                                                                                       6




                                                                                                               6 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                   INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                RECEIVED NYSCEF: 08/10/2020




           Road,       Gilboa,           NY       12076.


                        27.               Upon           information                   and    belief       and        at all        times        relevant           to the       allegations            set forth


           herein,      Sheinkopf                 was         Assistant           Camp         Director,              a camp           counselor             and     mentor          employed,            trained,


           supervised,            and         managed                 by      Oorah           Defendants                  and       was        an      employee               and/or        agent         for     said


           Defendants.              All       acts        and        omissions                of    Sheinkopf                  were        done        in     the     course         and       scope        of     her


           employment                and/or         agency             for    Oorah           Defendants.


                        28.               Upon           information                   and    belief       and        at all        times        relevant           to the       allegations            set forth


                                                                                                                                        Defendants'
           herein,      Rabbi         Binyomin                  Gissinger               (Rabbi          Gissinger)              was                                 Camp         Director         and       was      an


           employee            and/or         agent            for      Oorah           Defendãñts.               All        acts      and     omissions               of    Rabbi.Gissinger                     were


           done      in the      course           and         scope         of his       employment                   and/or        agency          for      Oorah          Defendants.


                        29.               Upon           infonnation               and        belief,       Oorah            Defendants                knew         or should           have      known           that


           Defendant            Sheinkopf                posed          a sexual             danger        and        risk      of harm          to children                at The      Zone      girls         camp,

                                                                                   Defendants'
           including           Plaintiff.            By        virtue        of                                  agent         and         Assistant             Camp        Director          knowing             she


           posed       a risk       of     harm          to     Plaintiff,             Defendants               had      notice         of the        same.           Sheinkopf's              inappropriate


           obsession           and        close      relationship                 with        Plaintiff          was         clearly        visible         to     administrators              at The           Zone.



           Additionally,                  Sheinkopf                  sent      Plaintiff            inappropriate                      correspondence                    using          The      Zone's            fax


           machine,           such         that      employees                    at    The        Zone         could          see      the      correspondence.                       Rabbi         Binyomin


           Gissinger          had        actual      knowledge                 that       his Assistant                 Camp          Director         was        involved           in an inappropriate



           relationship           with        Plaintiff.


                        30.               Rabbi          Binyomin                 Gissinger,              the     Girl       Zone          Camp           Director,           and      an     employee            and


           agent     for      Oorah         Defendants                  noticed           enough          of the         inappropriate                 conduct          that     in February              2011      he


           expressed          concern             that        Sheinkopf's                relationship             with         Plaintiff         was        unhealthy          and      obsessive.              Rabbi


           Gissinger           confronted                 Plaintiff,           the       victim,          about          his      observations.                  Sheinkopf,             upon        hearing          of




                                                                                                                  7




                                                                                                          7 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                                  INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                              RECEIVED NYSCEF: 08/10/2020




           Rabbi             Gissinger's                   conversation                with         Plaintiff,                instructed              Plaintiff             to     send          an     email          to     Rabbi


           Gissinger                to     dispel          his       concerns.             This         email          was      written             entirely           by    Sheinkopf                  and      is a further


           example                of       Sheinkopf's                  manipulation                      and      control             over         Plaintiff.              Rabbi             Gissinger              replied          to


                                                                                                                                                                  input."
           Plaintiff's              email,           written           by Sheinkopf,                 with         "Thank             you      for     your                            He      and      Defendants               took


           no action               to protect              Plaintiff          from         Sheinkopf.


                             3 1.               Despite            knowledge                that        Sheinkopf                   was     engaged               in    an       inappropriate                  relationship


           with        Plaintiff,            Rabbi          Gissinger,              acting         as an agent                for    Oorah           Defendants,                  did      not    remove             Sheinkopf


           from        her position                   of authority             over         children,             as assistant              to the         camp         director,             camp       counselor,               and


           mentor            to        Plaintiff.          Rabbi         Gissinger                did      not     prohibit               Sheinkopf               from           having          a relationship                 with


           Plaintiff              and        he      did       not      investigate                further.             Rabbi         Gissinger                continued                to       negligently                expose


           Plaintiff              to      Sheinkopf,                  a sexual             predator,              causing             Plaintiff             injury           and        damages.                 He         further



           negligently                   took        no     action       to protect               Plaintiff,             causing           Plaintiff             additional                injuries        and         damages.


           All     his         actions               and       inactions             were          done           in     the        course           and       scope             of     his      agency              for     Oorah



           Defendants,                    and        each        of them.


                             32.                Sheinkopf's               sexual            abuse          of Plaintiff               continued                through            2011           and     included             abuse


           on The            Zone           camp           premises.           A     culture            of child          sexual           abuse           developed               at The         Zone          camps,          with


           the head            counselor,                  other       counselors             and         staff    engaging                in sexual           misconduct                   and       abuse      of Plaintiff


           over        the     course             of three           summers,              including              but     not       limited          to skin-on-skin                    fondling              of the breasts


           and     genitals                and       penetration               of     Plaintiff's               vagina.              Upon           information                   and      belief,        other            children


           were         subjected               to     similar          sexual         misconduct                      at The        Zone       camp.              This          sexual          misconduct                 was       so


           widespread                    that       Defendants,               through             their      agents,            knew        or should              have          known            it was        happening.


                             33.                By     holding           Sheinkopf                 out       as safe           to    work           with       children,              and        by    undertaking                the



           custody,            supervision                   of,     and/or         care     ofthe          minor         Plaintiff,           Oorah            Defendants                    entered         into     a special




                                                                                                                          8




                                                                                                                  8 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                               INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                           RECEIVED NYSCEF: 08/10/2020




           relationship           with       the      minor        Plaintiff.            As      a result           of     Plaintiff        being          a minor,         and      by      each      of    the


           Defendants'
                                  undertaking                the care         and        guidance             of the       then        vulnerable           Plaintiff,         Oorah         Defendants


           held      a position          of empowerment                     over         Plaintiff.


                        34.            Furthermore,                Oorah         Defendants,                  by holding               themselves               out as being         able      to provide


           a safe       environment                 for     children,           solicited             and/or            accepted          this     position          of    empowerment.                     This


           empowerment                prevented              the Plaintiff             from         effectively             protecting             herself,        and     each      Defendant              thus


           entered        into    a special           relationship              with       Plaintiff.              By     holding          themselves              out     as a safe,         moral,         and


           trusted      institution          to Plaintiff's             parents,           Oorah          Defendants                  induced        Plaintiff's           mother         to entrust         her


           child     to Defendants                 and      thereby         deprived             Plaintiff           of the protection                    of her     family.


                        35.            At     all         times       material,             Defendant                    Sheinkopf's               sexual          abuse        of     Plaintiff            was


           foreseeable.


                        36.            Oorah              Defendants              allowed                Defendant                 Sheinkopf               to      have        unsupervised                  and


           unlimited          access        to minor            children,         at The         Zone          summer            camp        in Gilboa,            New       York,        at Defendant


           Sheinkopf's            home         in Brooklyn,                 New          York,          and        at various            Oorah        events         throughout              the    State      of


           New       York.


                        37.            Upon          information                and       belief,        at all          times         material,          Sheinkopf            was      employed              by


           Oorah       Defendants             and         was     an agent          of     said        Defendants.


                        38.            At    all     times        material,            Sheinkopf               remained                 under       the     direct        supervision,             employ,


           and     control        of Oorah           Defendants.


                        39.            Upon          information              and        belief,         before           Plaintiff         was      sexually             abused       by     Defendant



           Sheinkopf,            Oorah        Defendants                had       actual          or     constructive                  knowledge              of   material          facts     regarding


           Sheinkopf's            sexual       misconduct,                  impulses,              and     behavior.


                        40.            Despite            clear    indications              of danger,              Oorah          Defendants              took      no steps        to discover             the




                                                                                                               9




                                                                                                       9 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                                     INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                            RECEIVED NYSCEF: 08/10/2020




           specific          nature      of Sheinkopf's                      problems                 or to determine                    whether            she was             fit     to work              with         children


           or to protect              children          from        her,      thereby             increasing               the       likelihood             that       Plaintiff              would            be harmed.


                          41.            Plaintiff            was       not     raised            in     a devout               Orthodox            Jewish             family,               but      her         inother       paid


           for    Plaintiff         to attend           The       Zone,         an Orthodox                       Jewish          summer            camp,            to bring               Plaintiff             closer      to the



           Jewish,           Orthodox          faith.         Through               attendance                at this          camp         and    iñteractions                 with           the        camp's           leaders,


           including            Defendant              Sheinkopf,               Plaintiff              developed                 great      admiration,                trust,          reverciice,                  and     respect


           for    the    Orthodox             Jewish           faith         and     culture,            Defendant                   Oorah,        Inc.        and     its agents,                   Defendant               Oorah


           Catskill           Retreat         LLC           and        its     agents,             Rabbi            Gissinger                and      all        leaders               of     the         faith       including


           Defendant             Sheinkopf              specifically.


                          42.            Oorah          Defendants                   held        Sheinkopf                out        to the       public         in general,                   and        to Plaintiff           and


           her    family          specifically,               as a trustworthy                          and       safe         religious          leader,            and     undertook                      the      education,


           religious            instruction,                and        spiritual                and       emotional                  guidance               of       Plaintiff.                Oorah                Defendants


           exercised            a direct         role       over       Plaintiff.               Accordingly,                    Plaintiff          placed            trust        in        Oorah           Defendants                so


           that       said      Defeiidalits                and      their          agents             gained        superiority                   and         influence                over          Plaintiff.             Oorah


           Defendants               entered          into     a special             relationship                  with         the    Plaintiff           and        her     family.


                          43.            Oorah           Defendants                      each         owed         Plaintiff             a duty           of     reasonable                    care          because           each


           assumed            duties       owed          to    Plaintiff             and        had       superior              knowledge                about         the        sexual             risk      of harm          that


           Sheinkopf             posed         to      Plaintiff,             the        risk     of      abuse           in     general           at their            camp             and          in     their      religious



           programs,             and/or          the     risks         that        the     camp           and       its        leaders        and        mentors             posed              to        minor        children.


           Oorah        Defendants                had       the      duty       to protect                the      moral          purity          of Plaintiff               and            other         children          within


           the    camp.


                          44.            Oorah          Defendants                   owed             Plaintiff           a duty         of reasonable                     care        because               they         assumed


           that    duty       and      because          they        solicited             youth         and parents                  for participation                  in their              camps           and religious




                                                                                                                    10




                                                                                                           10 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                        INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                     RECEIVED NYSCEF: 08/10/2020




           programs.


                        45.           Oorah       Defendants            owed      Plaintiff            a duty        of reasonable                   care     because         they        undertook



           custody       of minor           children,       including       Plaintiff.


                        46.           Oorah       Defendants            owed       Plaintiff           a duty         of reasonable                  care     because          they       promoted


           their    facilities       and     programs          as being        safe    for      children.


                        47.           Oorah       Defendants            owed       Plaintiff             a duty        of reasonable                  care        because          they        held     out


           their     agents,       including         Defendant          Sheinkopf,              as safe        to work            with       children.


                        48.           Oorah          Defendants            owed          Plaintiff             a      duty            of    reasonable                care         because            they


           encouraged             parents      and      children        to spend       time        with        their        agents;          and/or         encouraged              their       agents,


           including          Defendant          Sheinkopf,           to spend         time       with,         interact          with,        and     recruit         children,           including


           Plaintiff.


                        49.           Oorah        Defendants             had      a     duty          to    Plaintiff            to       protect          her    from        harm            because


           Defendants'
                                   actions      created        a foreseeable           risk      of harm             to Plaintiff.


                        50.           Oorah          Defendants           breached               their         duties            by        exposing           Plaintiff            to      a    known


           pedophile/ephebophile.


                        51.           Oorah       Defendants            breached          their        duties         by     exposing            Plaintiff            to a camp           counselor


           and     mentor         Defendants            knew       or should       have        known           was         a pedophile/ephebophile.


                        52.           Oorah        Defendants            breached             their         duties          by    recruiting,               hiring,          and     maintaining


           Defendant             Sheinkopf        in a position          of authority             over         children.


                        53.           Oorah        Defendants             breached             their        duties          by        exposing              Defendant              Sheinkopf              to


           children.


                        54.           Oorah       Defendants            breached         their        duties       by leaving               Defendant              Sheinkopf              alone       with


           children       unsupervised.




                                                                                                   11




                                                                                          11 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                     INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                             RECEIVED NYSCEF: 08/10/2020




                         55.           Oorah        Defendants                breached            their         duties         by      inducing              Plaintiff             and       her       mother         to


           entrust      Plaintiff        to Defendant               Sheinkopf.


                         56.           Oorah        Defendants            breached              their      duties          by failing            to follow              policies           and procedures


           designed           to prevent        child      sex      abuse       and/or         failing           to implement                   sufficient             policies            and      procedures


           to prevent          child     sex      abuse.


                         57.           Oorah        Defendants                breached           their          duties        by     failing        to take             reasonable                measures            to


           make        sure    that    policies         and    procedures               to prevent               child        sex     abuse        were          working.


                         58.           Oorah        Defendants                breached           their          duties         by     failing          to    adequately                    inform         families


           and     children          of the    known          risks      of child         sex     abuse           within           their       camp         and        religious            programs.


                         59.           Oorah       Defendants              breached             their      duties          by holding               out      their       employees                  and    agents,


           including           Sheinkopf,          as safe         and    wholesome                for      children,               including             Plaintiff,          to be with.


                         60.           Oorah         Defendants                 breached                their       duties            by        failing           to      investigate                  risks        and


           accusations           of child         molestation.


                        61.            Oorah        Defendants              breached            their       duties         by       failing        to properly                train        the      employees,


           including           camp      counselors,             directors,            and      mentors,             at The           Zone         regarding               the      risks         of    child       sex


           abuse       and      the    proper         procedures               to     ensure       the          safety         of     the       children             attending              the        camp         and


           religious          programs         offered        by      Oorah          Defendants.


                         62.           Oorah        Defendants              breached            their          duties         by     failing       to have              any      outside            agency          test


           their     safety      procedures.


                         63.           Oorah        Defendants                breached           their          duties        by      failing        to protect               the      children            in their


           summer             camp      and       religious           programs            from           child          sex        abuse         and        by     failing            to     adhere            to   the


           applicable           standard        of care       for     child         safety.


                        64.            Oorah        Defendants                breached           their          duties        by      failing         to     investigate               the        amount            and




                                                                                                          I2




                                                                                                12 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                          INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                        RECEIVED NYSCEF: 08/10/2020




           type      of      information              necessary             to represent               the      camp         and        its leaders             and      employees               as safe.


                             65.            Oorah        Defendants                   breached          their        duties        by      failing         to respond                to and/or            investigate


           information                 of   improper             sexual           conduct         of     their          employees                 and/or           agents,           including              Defendant


           Sheinkopf,               with       children.


                             66.            Oorah        Defendants                breached            their      duties           by failing             to properly               train      their        employees


           to      identify          signs       of      child         molestation               and         abuse           by         fellow        employees,                     including              Defendant


           Sheinkopf.


                             67.            Oorah        Defendants                   breached          their      duty        to use ordinary                      care      in determining                   whether


           their         facility      was       safe         and/or        to    determine             whether              they         had       sufficient              information                to    represent


           their      facility         as safe.


                             68.            Oorah       Defendants                 breached            their      duty        of care            by recruiting,                hiring,         and maintaining


           Sheinkopf                at their     camp.


                             69.            Oorah       Defendants                 breached            their      duty        of care            by maintaining                    a dangerous               condition


           on      the     premises            of their         camp         (i.e.,     an employee                   Oorah             Defendants                 knew            or should           have         known


           posed           a risk     of pedophilic               harm           to children).


                            70.             Oorah        Defendants                breached            their      duty         of care            by holding                out     the     camp         facility      as a


           safe      and       moral        place       for     children,             which      it was          not.


                             71.            Oorah        Defendants                   breached         their       duty        of care            by failing             to have            sufficient         policies


           and      procedures               in place          to prevent              abuse      at their           facilities.


                            72.             Oorah        Defendants                   breached           their        duty         of     care       by        failing        to     investigate             risks     and


           reports          of child         sexual        abuse        at their         facilities.


                            73.             Oorah        Defelidants                   breached           their         duty        of      care          by      failing           to    properly            train      the


           workers            at their       facility          and     by    failing          to have          any      outside            agency          test       their        safety      procedures.




                                                                                                                 13




                                                                                                       13 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                      INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                   RECEIVED NYSCEF: 08/10/2020




                          74.              Oorah         Defendants               breached            their          duty        of care       by      failing           to investigate              the     amount


           and     type       of    informationnecessary                           to represent               their         facilities         as safe.


                          75.              Oorah         Defendants                breached                their         duty      of     care       by      failing         to     properly             train        their


           employees               to identify           signs       of child         molestation                   by     fellow         employees.


                          76.              Oorah         Defendants                breached               their          duty     to     Plaintiff          by      holding           out      camp          leaders,


           mentors,           and        counselors,             including            Defendant                Sheinkopf,                 as safe,          moral,          and      trustworthy                 people


           and     by     failing          to warn         Plaintiff         and      her       family             of the        specific        risk       of     sexual         hann       that        Sheinkopf


           posed        and        the     known         risks    of child          sexual           abuse          by      employees                in general.


                          77.              Oorah          Defendants                failed           to     warn            Plaintiff          and          her      family          about          any          of      the


           knowledge                that    the Defendants                  had     about        child        sex abuse                perpetrated               by their         employees              in general


           or Sheinkopf                  specifically.


                          78.              Oorah         Defendants               breached            their         duties        to Plaintiff            by failing              to report         Sheinkopf's


           abuse        of Plaintiff           to the       police        and      law       enforcement.


                          79.              Oorah         Defendants             further          breached                their      duties       by hiding               a pedophile           and         engaging


           in a cover-up                 of the     abuse        perpetrated               by     Sheinkopf.


                          80.              Oorah         Defendants             knew         or should               have        known         that       some         of the       leaders,         coüüselors,


           mentors,           and        people      working            at The            Zone        and          for    Oorah          Defendants                were        not     safe        to be around


           children.


                          8 l.             Defendant             Oorah,        Inc.       knew            or should             have      known           that     they       did    not     have         sufficient


           infonnation               about        whether          or not         their      employees,                    leaders,          coüüselors,                 mentors,          staff     and         people



           working            at their        camp        were       safe    around             children.


                          82.              Oorah         Defendants               knew          or    should              have      known            that        there     was       a risk         of    child          sex


           abuse        for        children        attending           their        camp,            interacting                 with        their        counselors,               mentors,             and          staff,




                                                                                                                   14




                                                                                                      14 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                          INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                         RECEIVED NYSCEF: 08/10/2020




           and/or        participating                 in their          programs              and        activities.


                          83.                Oorah         Defendants                  knew          or     should           have        known            that       they       did       not     have       sufficient


           information                about          whether             or not        there       was        a risk         of    child        sex      abuse          for     children           attending           their


           camp,         interacting                with       their      counselors,                mentors,               and     staff       and/or         participating                 in their        programs


           and     activities.


                          84.                Oorah          Defendants                 knew          or      should          have           known            that      they         had      other       counselors,


           mentors,            employees,                  and/or         agents         who         had      sexually             molested             children.             Oorah          Defendants            knew


           or should             have        known          that        child     molesters               have       a high         rate       of recidivism.                  Oorah         Defendants             knew


           or should             have         known            that      there     was         a specific               danger           of     child        sex     abuse          for    children          attending


           their       camp,        interacting              with        their     counselors,                mentors,              staff       and     employees,                  and/or        participating            in


           their       activities            and     programs.


                           85.               Oorah          Defendants                 held      their         counselors,                    mentors,             staff,      leaders,           employees             and


           agents         out       as people               of     high         morals         and         as possessing                      inlinense            power,           teaching          families          and


           children            to     obey,           respect            and      revere           these           leaders           and         agents.            Oorah           Defendants                solicited,


           marketed              to, and           recruited            youth      and     families              to their          camps          and        religious          programs.


                           86.               Oorah         Defendants                  made      negligent                 representations                   to Plaintiff             and       her family         while


           Plaintiff          was       a minor.            Plaintiff            and     her    family             relied         upon        these       representations,                   which          resulted       in


           Plaintiff          being          put     in a vulnerable                   situation            with        Sheinkopf,               who         harmed           her.


                          87.                Defendant                  Sheinkopf              engaged                in     unpermitted,                    harmful,               and      offensive            sexual


           contact         with       the Plaintiff              on the physical                   premises                of and        around          Oorah          Defendants,                at Sheinkopf's


           house         in     Brooklyn,               and        at    Oorah           sponsored                 events          throughout                New            York.         Sheinkopf            sexually


           assaulted             Plaintiff          when         Plaintiff         was         a minor             and      without            Plaintiff's            consent.


                          88.                Oorah         Defendants                  allowed             Sheinkopf               to    have         unsupervised                   and        unlimited         access




                                                                                                                     15




                                                                                                            15 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                          INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                      RECEIVED NYSCEF: 08/10/2020




           to young          children          at the       camp,           located       currently          and       at the      time        of the     events          described          herein       at


           964      South        Gilboa        Road,        Gilboa,          NY        12076.


                          89.           At     all times          material,            Sheinkopf            and    Rabbi         Gissinger             were      each        employed          by,    and


           an agent         of Oorah           Defendants.


                          90.           At     all     times       material,             Sheinkopf               and    Rabbi        Gissinger                each    remained            under          the


           direct      supervision,             employ,           and        control       of Oorah          Defendants.


                          91.           At     all    times        material,            Oorah       Defendants             had       the       right      to    control        the     manner         and


           means          of Sheinkopf's                and      Rabbi        Gissinger's             performance.


                          92.           At     all    times       material,            Oorah       Defendants              paid      Sheinkopf                 and    Rabbi      Gissinger            and


           paid     for     Sheinkopf's               and     Rabbi          Gissinger's           health         insurance          and/or           other     benefits.


                          93.           At     all    times       material,            Oorah       Defendants              furnished             a location           and      other      materials,


           supplies,            and    tools         required          for      Sheinkopf             to     perform          in     her       position          as     an    Assistant           Camp


           Director,            counselor,           spiritual       mentor,            and     religious          instructor.


                          94.           At     all    times       material,            Oorah       Defendants              furnished             a location           and      other      materials,


           supplies,            and   tools          required         for      Rabbi          Gissinger           to   perform            in    his     position          as Camp            Director,


           spiritual        mentor,          and      religious          instructor.


                          95.           At     all    times       material,            Oorah       Defendants              controlled             the     premises            where       Sheinkopf


           performed              as a camp           counselor              and   spiritual          mentor.


                          96.           At     all     times        material,            Oorah         Defendants                controlled             the      premises            where       Rabbi


           Gissinger            performed             as a camp             counselor           and    spiritual         mentor.


                          97.           At     all times         material,            Oorah      Defendants             had      the power             to terminate            the employment


           of     Sheinkopf           and     Rabbi         Gissinger.




                                                                                                            16




                                                                                                  16 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                                    INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                             RECEIVED NYSCEF: 08/10/2020




                            98.            Upon          information                  and       belief,        before             Plaintiff               was          sexually         abused             by     Sheinkopf,


           Oorah          Defendants              had       actual         or constructive                      knowledge                      of        material            facts      regarding                Sheinkopf's


           sexual           misconduct,                impulses,                and      behavior,              but         failed            to     act         on      that      knowledge                 and      exposed


           Plaintiff          as a child          to Sheinkopf,                   thereby            increasing               the           likelihood                that      Plaintiff        would            be sexually


                                                                                                                                                            Defendants'
           harmed.            This        knowledge                included               the       knowledge                     of        Oorah                                           agent          and     employee,


           Rabbi        Binyomin                Gissinger,              who        noticed            the      inappropriate                         and         obsessive             relationship                Sheinkopf


           had     with       Plaintiff          and      failed        to act on that                 knowledge,                       causing             additional               harm       and        abuse      to come


           to    Plaintiff.           Sheinkopf              herself             had      notice            of her         risk        for     sexual              misconduct                with          minors,          and    as


           the    Assistant           Camp          Director,             her      notice           is imputed               to Defendants.


                                                                                                                                                                   Defendants'
                            99.            As      a      direct          and           proximate                 result               of      Oorah                                            negligence,                  gross



           negligence,               and     breaches              of    duty,          Plaintiff           has       suffered                and         will        continue          to suffer            great      pain       of


           mind        and        body,         severe       and         permanent                  emotional                distress,               physical                manifestations                  of     emotional



           distress,          embarrassment,                  loss         of self-esteem,                    humiliation,                     psychological                       injuries,          loss       of ability        to


           engage           in gainful           employment,                     loss     of     income              and     other            losses             and     damages,             past         and    future.


                            100.           As    a direct          and      proximate                 result          of the            negligence,                    gross       negligence,               and     breaches


           of duty          of Defendant                 Oorah          Inc.,     Defendant                  Oorah          Catskill                Retreat            LLC        and       Gittie         Sheinkopf,             and


           each        of     them,        Plaintiff         was          prevented                 and       will         continue                 to     be      prevented                from       performing                 her


           normal           daily     activities           and      obtaining               the      full     enjoyment                      of life.


                            101.           As     a direct         and          proximate             result          of the           negligence,                     gross       negligence,               and     breaches


           of duty          of Defendant                 Oorah          Inc.,     Defendant                  Oorah          Catskill                Retreat            LLC        and       Gittie         Sheinkopf,             and


           each        of     them,          Plaintiff           has        incurred                and       will          continue                 to          incur        expenses               for     medical              and


           psychological                  treatment,          therapy,                and       counseling.


                            102.           Plaintiff's           damages                are in excess                 of the jurisdiction                              of all      lower        courts.




                                                                                                                      17




                                                                                                            17 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                              INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                            RECEIVED NYSCEF: 08/10/2020




                                                                    AS FOR                A SECOND                     CAUSE             OF ACTION                       FOR
                                             RESPONDEAT                               SUPERIOR/VICARIOUS                                          LIABILITY                  AGAINST
                                                                                                 OORAH                 DEFENDANTS


                          103.            Plaintiff        repeats            and      realleges          each          and     every        allegation             set forth      in all paragraphs


           as if fully          set forth        herein.


                          104.            Defendants                employed                Defendant              Sheinkopfas               the Assistant                Camp     Director,          a camp


           counselor             and       a spiritual               mentor            to      children            attending             The        Zone        summer            camps,         including


           Plaintiff.         These        duties       included              inviting           children,          including            Plaintiff,          over      to her house          to celebrate


           traditional           Orthodox              holy     days         and      the      sabbath.


                          105.            Defendants                employed                Rabbi      Gissinger               as the      Camp          Director          and    a spiritual         mentor


           to children           attending             The      Zone          summer             camps,            including         Plaintiff.


                          106.            Oorah         Defendants                 created          a master-servant                     relationship             with      Sheinkopf           and      Rabbi


           Gissinger,            employing                each         to     interact           and      supervise             children              attending           The     Zone       camps          and



           participating             in youth           and         religious          instruction                programs          there.


                          107.          The       unwanted                  contact         by    Defendant               Sheinkopf             upon         Plaintiff         occurred         during       her


           regular        working           hours        with         Oorah         Defendants                while        perfonning                 duties      of a counselor             and      mentor


           on behalf           of her       employer.


                          108.          The       acts,        omissions,              breaches              of    duty       and    negligence                of Rabbi          Gissinger            alleged


           herein         occurred           during           his     regular            working          hours           as Camp              Director             and    a spiritual          mentor          to


           children           attending         The       Zone         summer               camps,        including             Plaintiff.             Said     act,      omissions,         breaches           of



           duty         and    negligence              occurred               in    the      course          and       scope        of    Rabbi          Gissinger's              employment               with


           Oorah         Defendants             and       are thereby                 imputed          to each            Oorah      Defendant.


                          109.          The           sexual          contact             by      Sheinkopf                occurred            in      the      course           and     scope        of     her


           employment               with       Oorah           Defendants.




                                                                                                                  18




                                                                                                       18 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                  INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                              RECEIVED NYSCEF: 08/10/2020




                        110.          The      sexual        contact           by    Sheinkopf              was      generally             foresecable                  to Oorah              Defendants.


                        111.          The      sexual        contact           by    Sheinkopf              was     closely            connected                 to what         she was             employed


           to do as a counselor                    and    mentor          with       Oorah       Defendants,                   and/or       was        otherwise                naturally            incidental


           to her job       duties.


                        112.          Defendant              Sheinkopf's               conduct          was        motivated,              at least           in part,          by a desire                to serve


           her   ernployer's           business             interests          or otherwise                 meet        the     objectives              of       her     employment,                   however


           misguided.             Alternatively,                   Defendant              Sheinkopf's                    conduct           constituted                   an      authorized,                 minor


           deviation       from       her     employment                  that      was    authorized               and/or           ratified          by     Oorah            Defendants.


                        113.          Rabbi         Gissinger's               conduct         was       motivated,               at least         in part,             by      a desire         to    serve       his


           employers'
                               business              interests           or      otherwise            meet         the        objectives               of     his       employment,                    however


           misguided.


                        114.          As     a direct            and     proximate            result         of    Defendant               Sheinkopf's                      conduct,           Plaintiff        has


           suffered       damages           for     which         Oorah          Defendants,                Sheinkopf's                employer,                 is now         liable.


                        115.          As     a direct        and        proximate            result     of Rabbi               Gissinger's                  conduct,            acts,     omissions             and



           negligence,         Plaintiff            has     suffered             damages          for       which             Oorah       Defendants,                     his     employer,                 is now


           liable.


                                                                 AS FOR              A THIRD                CAUSE               OF ACTION                         FOR
                                  NEGLIGENT                            HIRING,            RETENTION                           AND        SUPERVISION                              AGAINST
                                                                                       OORAH                 DEFENDANTS


                        116.          Plaintiff          repeats         and      realleges           each        and     every         allegation                set forth           in all     paragraphs


           above       as if fully         set forth        herein.


                        117.          At     all    material            times,       Oorah        Defendants,                   by      and      through               their      agents,            managers,
                                                                                                                                                                                                                        .   .

           employees,          and     directors            owed         a duty       to Plaintiff           to use           reasonable           care          to protect             her    safety,        care,


           well-being          and      health           while         she     was     under          the     care        and        custody            or       in     the     presence              of     Oorah


           Defendants.          These          duties            encompassed              the         use     of    reasonable                  care        in    the       hiring,       retention             and


                                                                                                        19




                                                                                                19 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                         RECEIVED NYSCEF: 08/10/2020




           supervision             of Defendant                 Sheinkopf            and    otherwise               providing               a safe       environment                for     children.


                         118.             Prior       to the       sexual       misconduct            perpetrated                  by Defendant                 Sheinkopf             upon            Plaintiff,


           Oorah        Defendants                  knew,       or in the        exercise          of reasonable                   care,     should           have      known,            of the        general


           problem            of camp          counselors,             mentors,        youth         leaders,         and          any      other       persons         employed              in positions


           of     authority         over          children          engaging          in    sexual        misconduct                     with       children           who       were          in      summer



           camps,        religious,            and/or         youth      programs,            including             with         Oorah           Defendants.


                         119.             Prior       to the       sexual       misconduct            perpetrated                  by      Defendant            Sheinkopf             upon            Plaintiff,


           Oorah        Defendants                  knew,      or in the        exercise       of reasonable                     care,      should        have        known,          that      Defendant


           Sheinkopf             was        unfit      for    the     duties      assigned           to her,         that        she       did    not     exhibit        appropriate                  behavior


           with      children,         and          otherwise          posed       a risk     of perpetrating                      unwanted              sexual        contact        upon            children,


           including           Plaintiff.


                         120.             Given           actual       or      constructive            knowledge                    of      Defendant                Sheinkopf's                dangerous


           propensities             specifically,               Oorah       Defendants              had     a duty           to      act     reasonably              in all    decisions                relating


           to his      hiring,      supervision,                and     retention          as an employee.


                         121.             Oorah           Defendants             failed       to     exercise              reasonable                care       in     one     or     more             of    their


           decisions           to hire,        supervise,             and   retain        Defendant             Sheinkopf                  and     therefore           exposed            Plaintiff          to an


           unreasonable               risk      of harm.


                         122.             Oorah           Defendants             affirmed           and     ratified              Sheinkopf's                 misconduct              with          Plaintiff.


           Given         the      actual            and      constructive            knowledge                 of    the         likelihood              that        Sheinkopf             and/or           other



           counselors,            mentors,             youth        leaders,       employees              and/or           staff        at the      camp        would         engage           children            in


           unwanted              sexual        contact,         the    unwanted             sexual        contact           of      Plaintiff           was     reasonably                foreseeable              to


           Defendants.




                                                                                                          20




                                                                                                   20 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                  INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                               RECEIVED NYSCEF: 08/10/2020




                           123.            Oorah           Defendants                 and        their        agents,           including           Rabbi         Binyomin                Gissinger,              had


           superior         knowledge                    of the    likelihood              that     Defendant                 Sheinkopf             would       engage           in unwanted              sexual


           contact         with      children             that    she encountered                     in her position                   as a camp         counselor             and     spiritual        mentor


                 Defendants'
           at                              camp           and      had       a duty        to take         precautions                  to    lessen    the     risk     that      Plaintiff          would        be


           the    victim          of unwanted                 sexual          contact.


                                                                                                         Defendants'
                           124.            At all relevant                  times,        Oorah                                       acts    and omissions              created        an environment


           which        fostered           unwanted               sexual        contact           and      exploitation                against      the people           it had       a duty         to protect,



           including            Plaintiff.


                           125.              At     all relevant             times,        Oorah          Defendants                  had     inadequate          policies          and     procedures             to


           protect         children               entrusted            to    their        care     and        protection,               including           Plaintiff,          which          substantially


           contributed             to the creation                     of a dangerous                environment.


                           126.              As     a direct           and     proximate             result          of the       negligence,             gross        negligence              and     breaches


           of    duty      of     Oorah            Defendants,                Plaintiff           suffered           severe            and     pennancat           psy chological,                   emotional


           and     physical           injuries,            shame,            humiliation             and       the        inability          to lead    a normal           life,      and      has      incurred


           and/or       will       incur          costs     for    treatment.              These          injuries           are perraanent             and       ongoing           in nature.


                                                           AS FOR               A FOURTH                      CAUSE               OF ACTION                   FOR
                                                         NEGLIGENCE/PREMISES                                                LIABILITY                  AGAINST
                                                                                      OORAH                   DEFENDANTS


                           127.         Plaintiff             repeats          and     realleges              each        and     every        allegation          set forth          in all     paragraphs


           above        as if fully           set forth           herein.


                           128.            Plaintiff             was        a business             invitee           of     Oorah            Defendants           when          at times             Sheinkopf


           engaged          her     in unwanted                   sexual         contact.


                           129.            Oorah          Defendants                 owed         Plaintiff          a duty           to protect       her      from       dangerous                 conditions


           on their        premises               that    they     knew         about,           or in the exercise                    of reasonable           care      could        have      discovered.




                                                                                                                21




                                                                                                          21 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                     INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                               RECEIVED NYSCEF: 08/10/2020




                          130.            Oorah         Defendants                owed         Plaintiff           a duty        to provide              a reasonably                  safe     enviróñüient


                                                                                                                                                                                                Defendants'
           where          she      would           be     free        from        the     threat       of         unwanted              sexual          contact           while          on


           premises.


                           131.           Oorah          Defendants               owed         Plaintiff              a duty      to     take       reasonable               precautions              to ensure


           her    safety        while       on the            premises           of Defendants.


                           132.           Prior      to the       sexual          misconduct                perpetrated                by     Defendant              Sheinkopf                upon     Plaintiff,


           Oorah         Defendants                knew,         or in the         exercise          of reasonable                    care,        should        have        known,           of the     general


           problem          of camp            counselors,               mentors,           youth          leaders,         and        other        persons          employed             in a position               of



           authority            over      children            engaging            in sexual          misconduct                  with        children           under        their       authority           and/or


           in their        care.


                           133.           Prior      to the       sexual          misconduct                perpetrated                by Defendant                  Sheinkopf                upon     Plaintiff,


           Oorah         Defendants                knew,         or in the        exercise          of reasonable                  care,        should          have      known,           that      Defendant


           Sheinkopf               was     unfit        for     the     duties        assigned         to her,            that     she        did    not     exhibit           appropriate             behavior


           with        children,         and       otherwise            posed         a risk       of perpetrating                 unwanted                 sexual        contact         upon        children.


                           134.           Oorah          Defendants                breached            the         duty        owed           to    Plaintiff           by     failing          to    make          the


           premises             reasonably              safe      for     Plaintiff         despite              what     they         knew          or should            have         known          about         the


           existence            of a potential                threat     of harm           to Plaintiff               on their         premises.


                           135.           Oorah          Defendants                breached            the         duty        they         owed       to     Plaintiff           by     failing        to     warn


           Plaintiff         of     the     dangers              and      risks         involved            in     attending             The         Zone        camp          and       participating                in


           programs              at the        camp           given       their         superior           knowledge               of       the      potential          risk      of      sexual        harm          to


           Plaintiff.




                                                                                                                 22




                                                                                                     22 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                                           INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                                     RECEIVED NYSCEF: 08/10/2020




                         136.           At      all        relevant         times,        Oorah          Defendants                 had      inadequate              policies               and    procedures                to


           protect        children             entrusted              to     their       care      and          protection,           including               Plaintiff,              which          substantially


           contributed              to the       creation             of a dangerous                   environment.


                         137.           As       a direct            and     proximate                result       of the      negligence,               gross         negligence,                   and    breaches


           of   duty      of    Oorah           Defendants,                  Plaintiff           suffered           damages,              including            but     not        limited          to severe           and


           perreanent           psychological,                      emotional             and      physical             injuries,           shame,       humiliation                   and        the    inability          to


           lead      a normal         life,      and        has incurred             and/or           will      incur     costs       for    treatment             in the future.                 These          injuries


           are permanent                and       ongoing              in nature.


                                                                      AS FOR              A FIFTH                 CAUSE              OF ACTION
                                                            AGAINST                  DEFENDANT                           GITTIE              SHEINKOPF
                                                                                 SEXUAL                  ABUSE/BATTERY


                         138.           Plaintiff             repeats          and       realleges             each     and      every         allegation            set forth               in all paragraphs


          above       as if fully         set forth             herein.


                         139.           During                the      years         2010          to        2011,        on        multiple            separate                occasions,                Defendant


          Sheinkopf            intentionally                 made          contact        with        the Plaintiff's               body,       touching             the        Plaintiff's             genitals       and



          penetrating           Plaintiff's                vagina          in an effort           to derive             sexual       gratification               from           the     contact.


                         140.           Defendant                   Sheinkopf's              touching              of Plaintiff             was       offensive             and        unwanted.


                         141.           Defendant                   Sheinkopf's              touching              of Plaintiff             occurred           while            Plaintiff          was      a minor.


                                                                                                                                               Sheinkopf'
                         142.           As       a direct            and     proximate                result       of Defendant                                            offensive              and      unwanted


          sexual       touching,              Plaintiff             has     suffered            and      will       continue          to     suffer       great         pain           of     mind         and       body,


          severe         and        permanent                   emotional                 distress,              physical            manifestations                        of         emotional              distress,


          embarrassment,                 loss         of self-esteem,                humiliation,                  psychological                  injuries,          loss        of ability             to engage           in


          gainful       activity,        loss         of     income          and     other        damages,              past      and       future.


                         143.           As       a direct           and      proximate             result         of Defendant                Sheinkopf's                  offensive              and      unwanted




                                                                                                                  23




                                                                                                         23 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                                                                               INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                                                                           RECEIVED NYSCEF: 08/10/2020




          sexual      touching,             Plaintiff            was      injured        and      damaged;           said       injuries         and     damages             include,          but   are not


          limited       to,     physical             injury,       emotional           distress,          loss     of enjoyment               of life,          loss     of ability        to engage           in


          gainful       activity,           loss        of     income           and    loss      of    ability       to perform              her        normal           daily       activities       and      to


          obtain      the      full     enjoyment                of life.


                            144.           As        a direct      and proximate                 result      of Defendant               Sheinkopf's                   offensive          and      unwanted


          sexual       touching,                 Plaintiff          has       incurred          and       will      continue           to     incur            expenses           for     medical           and


          psychological                 treatment,              therapy,         and     counseling.



                            WHEREFORE,                            Plaintiff         demands           judgment             on the      causes           of action           stated       above       against


          Defendant             Oorah,           Inc,        Defendant           Oorah         Catskill          Retreat        LLC        and      Defendant               Gittie       Sheinkopf           for


          a sum        in      excess           of    the      jurisdictional            limits        of    all    lower        courts          that     will         compensate              her    for    all


          damages             alleged       herein,            together         with     the     costs      and     disbursements                  and     other         expenses          necessary           in


          this     action.


           Dated:       August             5,        2020                                 Respectfully               submitted,
           New        York,           NY                                                  JAMES,             VERNON                 & WEEKS,                   P.A.




                                                                                           By:
                                                                                                          Leander          L.   James,        Ijames@jvwlaw.net

                                                                                                          Craig     K.      Vernon,          evernon@jvwlaw.net
                                                                                                          1626      Lincoln           Way
                                                                                                          Coeur      d'Alene,          ID        83814

                                                                                                          (208)     667-0683


                                                                                                         Patrick         Noaker,        patrick@noakerlaw.com
                                                                                                         Noaker          Law       Firm,      LLC
                                                                                                          1600      Utica       Ave.        S, 9th       Fl.
                                                                                                          St. Louis         Park,      MN        55416

                                                                                                          (612)     349-2735


                                                                                                          Stephan          H.   Peskin,          peskin@tolmagepeskinlaw.com
                                                                                                          Tolmage           Peskin         Harris        &      Falick
                                                                                                          20 Vesey           Street
                                                                                                         New       York,        NY      10007

                                                                                                          (212)     964-1390


                                                                                                             24




                                                                                                      24 of 25
FILED: KINGS COUNTY CLERK 08/10/2020 04:10 PM                                                                                         INDEX NO. 514537/2020
NYSCEF DOC. NO. 2                                                                                                       RECEIVED NYSCEF: 08/10/2020




                                                                   VERIFICATION



                STATE     OF NEW       YORK         )
                                                    )
                COUNTY       OF KINGS               ) ss:



                           Dorina    Sokolovsky     being   duty    swom,        deposes    and says:    I am the plaintiff       in this action,
                I have read the foregoing      VERIFIED       COMPLAINT                and know         the cencne     thereof;      the same is

                true    to my own knowkdge,        except as to those matters              therein   to be alleged     on information        and

                belief,    and as to those matters   I believe them to be true.




                                                              Dorina      Sokolovsky




               Sworn    to and sworn    before   me this


                5       day of
                                     Av3u   A           , 2020.


                                                                                         ALEX KATZ
                                                                              Notary Public, State of NewYork .
                                                                                     No, 01KA6226910
                                                                                 Oualified in Kings County
                                                                          · Commission Expires August 16,20
               By:                                                    f
               NOTARY      PUBLIC,      My commission        expires:                  C   go)1




                                                                            25




                                                                     25 of 25
